Citation Nr: 1645467	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-20 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable disability rating for healed scar, right iliac area residual of bone donor grafting.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD) with knee strain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

To the extent that the Veteran's August 2013 notice of disagreement (NOD) also addressed the issue of a hip condition secondary to his service-connected left knee disability, the Veteran later clarified in January 2014 that his appeal was limited to the increased rating issues addressed herein and that he was not seeking to reopen a claim of entitlement to service connection for a hip condition.  

The issue of entitlement to an initial disability rating in excess of 10 percent for right knee DJD with knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his healed scar, right iliac area residual of bone donor grafting, has been painful for the entire period on appeal, but it does not cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) or result in any limitation of function.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for healed scar, right iliac area residual of bone donor grafting, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, DC 7804 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's claim of entitlement to an increased disability rating for his healed scar, right iliac area residual of bone donor grafting, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a January 2013 notice letter.  


Regarding the duty to assist, VA has obtained the Veteran's VA treatment records, private treatment records, and various lay statements, and associated all such records with the claims file.  

The Veteran was afforded a relevant VA examination in February 2013.  The resulting examination report is adequate to adjudicate the Veteran's claim of entitlement to a compensable disability rating for healed scar, right iliac area residual of bone donor grafting, as the VA examiner reviewed the Veteran's claims file, considered his lay and medical history, and provided information which allows the Board to address the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Right Iliac Scar  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's January 2013, or from January 2012 to the present.  Additionally, the Board has considered whether staged rating periods are warranted; however, the record does not support the assignment of staged ratings during the pendency of the appeal.  

The Veteran claims entitlement to a compensable initial disability rating for his service-connected left upper lip scar, currently rated as zero percent disabling under Diagnostic Code (DC) 7805.  38 C.F.R. § 4.118, DC 7805 (2015).  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  Id.  

Turning to the relevant evidence of record, following his January 2013 increased rating claim, the Veteran was afforded a VA scars examination in February 2013.  Following a physical examination, the VA examiner documented a healed scar of the right iliac area, residual of bone donor grafting which was slightly adherent, but not painful, unstable, or tender.  The scar was deep and non-linear, and measured 4 cm by 0.4 cm.  There was no resulting limitation of function, other pertinent physical findings, or functional impact upon the Veteran's ability to work as a result of the scar.  

In his August 2013 NOD, the Veteran reported that his right hip scar was very sensitive and that he had to be careful that his clothing did not rest on or rub his scar as this would cause pain and aching.  

Similarly, in his June 2014 VA Form 9 substantive appeal, the Veteran reported that his right hip scar would get sore and irritated if he wore a belt; additionally he stated that he had told this to his VA physicians.  

Based on a review of the pertinent evidence, the Board resolves any reasonable doubt in favor of the Veteran and finds that he is entitled to an increased 10 percent disability rating under DC 7804 for a painful scar of the right iliac area residual of bone donor grafting for the entire period on appeal.  

In particular, DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  Id.  A maximum 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  Significantly, while the February 2013 VA examiner documented that the Veteran's relevant scar was not painful or unstable, the Veteran has consistently reported that that his right hip scar was sensitive and irritated, to the point of affecting the clothing he could comfortably wear.  Such lay reports are probative evidence which the Board must consider. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, based upon the Veteran's consistent lay reports, and after resolving any reasonable doubt in his favor, the Board finds that a 10 percent disability rating for a painful healed scar of the right iliac area, residual of bone donor grafting, is warranted for the entire period on appeal.  

The Board has also considered the additional rating criteria for scars set forth in 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7805.  However, as explained below, these additional diagnostic codes do not warrant an increased disability rating in excess of 10 percent for any period on appeal.  

DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the relevant scar is located on Veteran's right trunk, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  While the February 2013 VA examination report documents that the relevant scar is deep and non-linear, it did not cover an area of at least 6 square inches; therefore, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's relevant scar was found to be deep (not superficial), and it does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  As discussed above, the February 2013 VA examiner found no resulting limitation of function or functional impact as a result of the Veteran's relevant scar.  

In conclusion, the Board finds that a 10 percent disability rating is warranted for the Veteran's healed scar, right iliac area residual of bone donor grafting, for the entire period on appeal; to that extent only the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claim of entitlement to a compensable disability rating for healed scar, right iliac area residual of bone donor grafting.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's relevant scar for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his right iliac residual scar that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's right iliac residual scar for the entire period on appeal, and the Board is not required to remand the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's right iliac residual scar precludes him from securing or following a substantially gainful occupation.  While the Veteran reported some functional impact from his right hip scar upon the clothing he could comfortably wear, there is no indication within the record that the Veteran's right iliac residual scar completely precludes him from securing or following a substantially gainful occupation.  Indeed, the February 2013 VA examiner found no such functional impact upon the Veteran's ability to work.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A 10 percent disability rating for healed scar, right iliac area residual of bone donor grafting, is granted for the entire period on appeal.  


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  

In support of his claim, the Veteran submitted a private disability benefits questionnaire (DBQ) regarding knee and lower leg conditions in February 2013.  He was also afforded a VA knee examination that same month.  Notably, a review of the evidence of record reveals that these prior examinations regarding the Veteran's service-connected right knee fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain an adequate examination regarding the Veteran's service-connected right knee.  See id.; see also Barr, 21 Vet. App. 303.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's service-connected right knee disability.  

2.  Thereafter, review the resulting examination report to ensure its adequacy with above directive and the Court's holding in Correia v. McDonald, 21 Vet. App. 158 (2016).  If the resulting examination is inadequate for any reason, return the matter to the VA examiner for corrective action.  

3.  Readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for right knee DJD with knee strain.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


